FILED

MAY 2 2 2019
UNITED STATES DISTRICT COURT Courts frie Distt of Columb
Eddie L. Tucker, )
Plaintiff,
Vv. Civil Action No. 19-1207 (UNA)
BBVA Compass Bank et al,
Defendants.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
when a “federal question” is presented or the parties are of diverse citizenship and the amount in
controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be
complete diversity between the parties, which is to say that the plaintiff may not be a citizen of
the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing
Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in
the district court must at least plead facts that bring the suit within the court’s jurisdiction. See

Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action.
Plaintiff is a resident of Desoto, Texas, who has sued a bank and other defendants located
in Texas for $10 million. See Compl. at 1-2, 6. Plaintiff has not identified a federal question, see
id. at 4, and he has not satisfied his burden “of pleading the citizenship of each and every party to
the action.” Novak v. Capital Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006) (internal
quotation marks and citation omitted). Given the information supplied in the complaint,
diversity jurisdiction appears lacking because the plaintiff and most of the defendants are located
in Texas. Therefore, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.

« CW dla Vit

Date: May /& ,2019 United States District Judge
